                Case 2:18-bk-53173              Doc 19       Filed 01/25/19 Entered 01/25/19 11:49:22                       Desc
                                                                 Page 1 of 6


                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF OHIO
                                                         EASTERN DIVISION

IN RE: Teresa Lynn Mclemore                                                                 CASE NO: 18-53173

                                                                                            CHAPTER 13

                                                                                            JUDGE: CHARLES M. CALDWELL



                                                 NOTICE OF INTENTION TO PAY CLAIMS



        NOTICE is hereby given of the intention of the Chapter 13 Trustee, Faye D. English, to pay the claims of creditors named and in the
amounts set forth below, pursuant to 11 U .S.C. 502(a). Unless a party in interest files an objection to the creditor's proof of claim pursuant to
L.B.R. 3007-1 within twenty-one (21) days of the date of this NOTICE, disbursements on said claims shall be paid as set forth below .

TRUSTEE NAME AND ADDRESS OF CREDITOR                                        AMOUNT         DIVIDEND        INTEREST CLASSIFICATION
PAYEE #
00003         AT&T                                                            Not filed          1.00%          0.00 % UNSECURED
              PO BOX 8100
              AURORA, IL 60507-8100


00019         CAPITAL ONE                                                        765.45          1.00%          0.00 % UNSECURED
              C/O BECKET & LEE LLP
              PO BOX 3001
              MALVERN, PA 19355-0701

00001         CAPITAL ONE AUTO FINANCE                                        8,000.00        100.00%           5.00 % SECURED-506
              C/O AIS PORTFOLIO SERVICES LP
              PO BOX 4360
              HOUSTON, TX 77210

10001         CAPITAL ONE AUTO FINANCE                                        3,427.41           1.00%          0.00 % UNSECURED
              C/O AIS PORTFOLIO SERVICES LP
              PO BOX 4360
              HOUSTON, TX 77210

00004         Capital One, N.A.                                               Not filed          1.00%          0.00 % UNSECURED
              PO Box 30281
              Salt Lake City, UT 84130


00006         Central Ohio Surgical Assoc.                                    Not filed          1.00%          0.00 % UNSECURED
              6075 E. Broad St.
              Columbus, OH 43213




                                                                   Page 1 of 5
            Case 2:18-bk-53173            Doc 19   Filed 01/25/19 Entered 01/25/19 11:49:22         Desc
                                                       Page 2 of 6


   CASE NO. 18-53173   Teresa Lynn Mclemore

TRUSTEE NAME AND ADDRESS OF CREDITOR                           AMOUNT         DIVIDEND   INTEREST CLASSIFICATION
PAYEE #
00007     Charter Communications                                 Not filed       1.00%      0.00 % UNSECURED
          PO box 3019
          Milwaukee, WI 53201


00008     Columbus Divison of Fire                               Not filed       1.00%      0.00 % UNSECURED
          POB 78000 Dept 781182
          , 48278


00009     Columbus Obstetricians - Gynecologists                 Not filed       1.00%      0.00 % UNSECURED
          750 Mount Carmel Mall Suite 110
          Columbus, OH 43222


00010     Columbus Radiology Corp                                Not filed       1.00%      0.00 % UNSECURED
          PO Box 7169
          Columbus, OH 43205


00011     Columbus Womens Care                                   Not filed       1.00%      0.00 % UNSECURED
          85 Mcnaughten Road, Suite 310
          Columbus, OH 43213


00013     Department Stores National Bank                        Not filed       1.00%      0.00 % UNSECURED
          701 East 60th Street
          Sioux Falls, SD 57104


00020     DEPARTMENT STORES NATIONAL BANK                            644.49      1.00%      0.00 % UNSECURED
          C/O QUANTUM3 GROUP LLC
          PO BOX 657
          KIRKLAND, WA 98083

00014     Diley Ridge Medical Group                              Not filed       1.00%      0.00 % UNSECURED
          Attn # 18811C
          PO Box 14000
          Belfast, ME 04915

00015     Doctors Anesthesia Service                             Not filed       1.00%      0.00 % UNSECURED
          PO Box 713749
          Cincinnati, OH 45271


00016     Eastside Foot & Ankle Center                           Not filed       1.00%      0.00 % UNSECURED
          6002 East Main Street
          Columbus, OH 43213




                                                       Page 2 of 5
            Case 2:18-bk-53173           Doc 19   Filed 01/25/19 Entered 01/25/19 11:49:22         Desc
                                                      Page 3 of 6


   CASE NO. 18-53173   Teresa Lynn Mclemore

TRUSTEE NAME AND ADDRESS OF CREDITOR                          AMOUNT         DIVIDEND   INTEREST CLASSIFICATION
PAYEE #
00017     Erkis and Hickman LTD                                 Not filed       1.00%      0.00 % UNSECURED
          1418 Brice Rd #105
          Reynoldsburg, OH 43068


00018     Grant Medical Center                                  Not filed       1.00%      0.00 % UNSECURED
          111 S. Grant Avenue
          Columbus, OH 43215


00021     Mid Ohio Emergency Services                           Not filed       1.00%      0.00 % UNSECURED
          3535 Olentangy River Road
          Columbus, OH 43214


00005     MIDLAND FUNDING LLC                                       782.31      1.00%      0.00 % UNSECURED
          C/O MIDLAND CREDIT MANAGEMENT INC
          PO BOX 2011
          WARREN, MI 48090

00012     MIDLAND FUNDING LLC                                   1,032.69        1.00%      0.00 % UNSECURED
          C/O MIDLAND CREDIT MANAGEMENT INC
          PO BOX 2011
          WARREN, MI 48090

00022     Mount Carmel                                          Not filed       1.00%      0.00 % UNSECURED
          5955 E Broad St
          Columbus, OH 43213-1559


00023     Ohio Dental Family Center                             Not filed       1.00%      0.00 % UNSECURED
          3476 South High Street
          Columbus, OH 43207


00024     Ohio Gastroenterology Group, Inc.                     Not filed       1.00%      0.00 % UNSECURED
          3400 Olentangy River Road
          Columbus, OH 43202


00025     OHIOHEALTH                                            Not filed       1.00%      0.00 % UNSECURED
          5350 FRANTZ ROAD
          DUBLIN, OH 43016


00026     OrthoNeuro                                            Not filed       1.00%      0.00 % UNSECURED
          70 South Cleveland Ave., Suite A
          Westerville, OH 43081




                                                      Page 3 of 5
            Case 2:18-bk-53173           Doc 19      Filed 01/25/19 Entered 01/25/19 11:49:22          Desc
                                                         Page 4 of 6


   CASE NO. 18-53173    Teresa Lynn Mclemore

TRUSTEE NAME AND ADDRESS OF CREDITOR                             AMOUNT         DIVIDEND    INTEREST CLASSIFICATION
PAYEE #
00034     PORTFOLIO RECOVERY ASSOCIATES LLC                            585.91      1.00%       0.00 % UNSECURED
          PO BOX 12914
          NORFOLK, VA 23541


00037     PORTFOLIO RECOVERY ASSOCIATES LLC                        1,171.36        1.00%       0.00 % UNSECURED
          PO BOX 12914
          NORFOLK, VA 23541


00002     PROGRESSIVE FINANCE                                          200.00     100.00%      5.00 % SECURED-506
          256 WEST DATA DRIVE
          DRAPER, UT 84020


10002     PROGRESSIVE FINANCE                                          884.52      1.00%       0.00 % UNSECURED
          256 WEST DATA DRIVE
          DRAPER, UT 84020


00027     Progressive Insurance                                    Not filed       1.00%       0.00 % UNSECURED
          PO Box 3068
          Bloomington, IL 61702


00028     ProScan Pickerington                                     Not filed       1.00%       0.00 % UNSECURED
          PO Box 630056
          Cincinnati, OH 45263


00038     QUANTUM3 GROUP LLC                                           341.93      1.00%       0.00 % UNSECURED
          AS AGENT FOR ACE CASH EXPRESS INC
          PO BOX 788
          KIRKLAND, WA 98083-0788

00029     Radiology Inc.                                           Not filed       1.00%       0.00 % UNSECURED
          Department L-647
          Columbus, OH 43260


00030     Radiology Incorporated                                   Not filed       1.00%       0.00 % UNSECURED
          10567 Sawmill Parkway, Suite 100
          Powell, OH 43065-6671


00031     Riverside Radiology & Interventional Ass                 Not filed       1.00%       0.00 % UNSECURED
          PO Box 182268
          Columbus, OH 43218




                                                         Page 4 of 5
              Case 2:18-bk-53173           Doc 19   Filed 01/25/19 Entered 01/25/19 11:49:22                  Desc
                                                        Page 5 of 6


   CASE NO. 18-53173     Teresa Lynn Mclemore

TRUSTEE NAME AND ADDRESS OF CREDITOR                            AMOUNT           DIVIDEND          INTEREST CLASSIFICATION
PAYEE #
00032      South Central Power Company                            Not filed           1.00%           0.00 % UNSECURED
           PO Box 163279
           Columbus, OH 43216-3279


00033      SPRINT CORP                                            2,089.19            1.00%           0.00 % UNSECURED
           ATTN: BANKRUPTCY DEPT
           PO BOX 7949
           OVERLAND PARK, KS 66207-0949

00035      The Ohio State University Hospital                     Not filed           1.00%           0.00 % UNSECURED
           PO Box 643684
           Pittsburgh, PA 15264


00036      Time Warner Cable                                      Not filed           1.00%           0.00 % UNSECURED
           P.O. Box 0916
           Carol Stream, IL 60132-0916


                                                    TOTAL        19,925.26




00000      MARK ALBERT HERDER ESQ                                 3,500.00          100.00%           0.00 % ATTORNEY FEE
           1031 E BROAD ST
           COLUMBUS, OH 43205



Dated: 1/25/2019                                                              /s/Faye D. English
                                                                              Faye D. English
                                                                              Chapter 13 Trustee
                                                                              One Columbus
                                                                              10 West Broad St., Suite 900
                                                                              Columbus, OH 43215-3449
                                                                              Telephone: 614-420-2555
                                                                              Facsimile: 614-420-2550




                                                        Page 5 of 5
  Case 2:18-bk-53173        Doc 19    Filed 01/25/19 Entered 01/25/19 11:49:22            Desc
                                          Page 6 of 6



                               CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice Of Intention To Pay Claims was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and (ii) by ordinary U.S.
Mail on 1/25/2019 addressed to:

              Teresa Lynn Mclemore
              3623 Riverdale Square
              Columbus, Oh 43232-4069

                                             /s/ Faye D. English
                                             Faye D. English (0075557), Chapter 13 Trustee




                                           Page 1 of 1
